In an action sounding in negligence and strict liability to recover damages for personal injuries, the plaintiffs Bonnie Riegler and Michael Riegler appeal from an order of the Supreme Court, Suffolk County (D’Emilio, J.), entered January 12, 1996, which granted the separate motions of the defendants to dismiss the complaint insofar as asserted by them as time-barred.
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court correctly dismissed the complaint insofar as asserted by the appellants as time-barred, since the injured appellant’s symptoms of repetitive stress injury occurred more than three years previous to the commencement of this action (see, CPLR 214 [5]; Hayes v International Bus. Machs. Corp., 237 AD2d 254]). Sullivan, J. P., Joy, Friedmann and Florio, JJ., concur.